NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

               ANTONIO JOHNSON,
                 Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2016-2032
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:14-cv-01236-LJB, Senior Judge Lynn J.
Bush.
                ______________________

              Decided: January 18, 2017
               ______________________

   ANTONIO JOHNSON, LaGrange, KY, pro se.

    ANTONIA RAMOS SOARES, Commercial Litigation
Branch, Civil Division, United States Department of
Justice, Washington, DC, for defendant-appellee. Also
represented by BENJAMIN C. MIZER, ROBERT E.
KIRSCHMAN, JR., MARTIN F. HOCKEY, JR.
                ______________________

      Before DYK, REYNA, and STOLL, Circuit Judges.
2                                            JOHNSON   v. US



PER CURIAM.
    Antonio Johnson appeals the judgment of the Court of
Federal Claims dismissing his claim that he was wrong-
fully discharged from the United States Army and up-
holding a decision by the Army Board for Correction of
Military Records (“ABCMR”) not to convert Johnson’s
involuntary discharge for disciplinary reasons into a
disability retirement. We affirm.
                      BACKGROUND
    Johnson’s military service began with his enlistment
in the Army on January 29, 1980. He received an involun-
tary administrative “general discharge under honorable
conditions” on December 13, 1988. In the two years lead-
ing up to his discharge, Johnson was disciplined for
various instances of misconduct, including a conviction for
driving under the influence, nonpayment of debts and
court judgments, and for being absent without leave.
     In connection with his discharge, Johnson received a
comprehensive medical evaluation on April 21, 1988.
Records from this evaluation indicated that Johnson
complained of a “[r]ecent gain or loss of weight” and
“[r]ecurrent back pain,” but that he suffered from no other
ailments besides those he had identified. Appx225–26.
Handwritten annotations also reflected that Johnson was
hospitalized in 1984 following a motor vehicle accident in
which he injured his back. Clinical evaluations of John-
son concluded that he was physically qualified for separa-
tion and that he had the mental capacity to understand
and participate in his discharge proceedings. Four weeks
after being medically evaluated for military discharge,
Johnson was hospitalized for eighteen days due to chest
pain and given a diagnosis of pleurodynia secondary to a
viral infection. He left the hospital on June 6, 1988,
“markedly improved,” with instructions that he be given
limited duty for one week. Appx163.
JOHNSON   v. US                                           3



    In 2013, Johnson filed an application with the
ABCMR, asserting that he was entitled to a medical
disability discharge retirement in 1988. He requested that
his military discipline records be expunged, his general
discharge voided, and that he be awarded medical disabil-
ity retirement. The ABCMR denied his application on
October 15, 2014.
    Johnson then filed a complaint in the Court of Federal
Claims alleging that he had been wrongfully discharged
from the Army and that he was entitled to “physical
disability retirement with pay.” Appx7. The court granted
the government’s motion to dismiss Johnson’s wrongful
military discharge claim as jurisdictionally barred by the
six-year limitations period of 28 U.S.C. § 2501. The court
also granted the government’s motion for judgment on the
administrative record with respect to Johnson’s disability
retirement claim, finding that the ABCMR’s denial of
Johnson’s application was neither arbitrary, capricious,
nor unsupported by substantial evidence. Johnson ap-
pealed. We have jurisdiction under 28 U.S.C. § 1295(a)(3).
                       DISCUSSION
     We review a dismissal for lack of subject matter juris-
diction de novo. See Shoshone Indian Tribe of Wind River
Reservation, Wyo. v. United States, 672 F.3d 1021, 1029
(Fed. Cir. 2012). “We review a decision of the Court of
Federal Claims granting or denying a motion for judg-
ment on the administrative record without deference . . .
[and] will not disturb the decision of the [ABCMR] unless
it is arbitrary, capricious, contrary to law, or unsupported
by substantial evidence.” Chambers v. United States, 417
F.3d 1218, 1227 (Fed. Cir. 2005).
     Our cases make clear that a claim for wrongful dis-
charge accrues at the time the discharge occurred. See
Martinez v. United States, 333 F.3d 1295, 1303 (Fed. Cir.
2003) (en banc). Johnson’s wrongful discharge claim was
filed in the Court of Federal Claims more than two dec-
4                                             JOHNSON   v. US



ades after his discharge from the Army in 1988. His claim
is therefore barred by the six-year statute of limitations of
28 U.S.C. § 2501.
     As for Johnson’s claim of entitlement to military disa-
bility retirement benefits, we perceive no error in either
the analysis of the Court of Federal Claims or that of the
ABCMR. In order to establish entitlement to disability
retirement, Johnson was required to show that his service
was “interrupted . . . because of a physical disability
incurred or aggravated in service” and that he could “no
longer continue to reasonably perform” his duties. Army
Reg. 635–40 ¶ 3–2(b)(1) (Mar. 8, 2006). 1 In finding that
Johnson did not satisfy this standard, the ABCMR con-
sidered Johnson’s medical records, including the medical
evaluation of Johnson taken as part of his discharge
proceedings, which had found him “medically qualified for
separation.” Appx113. The ABCMR accepted this as
evidence that Johnson was “medically and psychiatrically
fit for military service” at the time of his discharge. Id.
The record of Johnson’s hospitalization for chest pain
shortly after his evaluation does not yield a different
conclusion, and Johnson identifies no other record that
would. To the extent that Johnson alleges on appeal that
military personnel misled him or fabricated records, that
his records are inaccurate, or that his discharge was
procedurally flawed, he identifies no evidence that would




    1   See also Army Reg. 635–40 ¶ 2–1 (Dec. 13, 1985)
(“The mere presence of an impairment does not, of itself,
justify a finding of unfitness because of physical disabil-
ity. In each case, it is necessary to compare the nature
and degree of physical disability present with the re-
quirements of the duties the member reasonably may be
expected to perform because of his or her office, grade,
rank, or rating . . . .”).
JOHNSON   v. US                                     5



support such allegations. The judgment of the Court of
Federal Claims is
                    AFFIRMED


                        COSTS
   No costs.